MEMORANDUM OPINION
                                          No. 04-11-00744-CV

                                     IN RE Mohammad Ali SHAH

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: November 2, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 11, 2011, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.

APP. P. 52.8(a).

                                                                   PER CURIAM




1
  This proceeding arises out of Cause No. 2011-CI-07341, styled In the Matter of the Marriage of Mohammad Ali
Shah and Maria Shadani Shah, pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable
Cathy Stryker presiding. However, the order complained of was signed by the Honorable Richard Price, presiding
judge of the 285th Judicial District Court, Bexar County, Texas.